—Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: County Court erred in imposing a 5% surcharge on the restitution ordered for funds expended for the purchase of controlled substances from defendant (see, Penal Law § 60.27 [9]). We therefore modify the judgment by vacating that surcharge. Contrary to defendant’s contention, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Genesee County Court, Noonan, J. — Attempted Criminal Sale Controlled Substance, 3rd Degree.) Present — Green, J. P., Pine, Scudder and Lawton, JJ.